DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., US 20180060434 A1 (hereinafter “Fu”) in view of Patel et al., US 20040172267 A1 (hereinafter “Patel”).

Claim 1: Fu teaches a computer-implemented method comprising:
receiving, by a computer system having a memory and at least one hardware processor, logged data for a plurality of cohorts of users of an online service, the logged data of each one of the plurality of cohorts comprising a number of impressions of online content to the cohort, a plurality of parameter values applied to a plurality of objective functions of a model used in selecting the online content for the impressions of the online content to the cohort, a number of contribution actions by the cohort directed towards the online content in response to the impressions, and a number of clicks by the cohort directed towards the online content in response to the impressions (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database; i.e. logged data [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes; i.e. cohorts [0021] note After member segments 110 are generated, a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments; i.e. parameters);
for each one of the plurality of cohorts, selecting, by the computer system, one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data; for each one of the plurality of cohorts, storing, by the computer system, the selected parameter value for each one of the objective functions in a database; identifying, by the computer system, the selected parameter value for each one of the objective functions for a target user of the online service based on an identified cohort for the target user (Fu, [0021] note a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments and/or all entities in online professional network 118. As with other data related to the entities, the scores may be stored in data repository 134, [0028]-[0033] note various scores, [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).
Fu does not explicitly teach selecting, by the computer system, at least one content item for display on a computing device of the target user based on the model using the identified selected parameter values for each one of the objective functions of the model; and causing, by the computer system, the selected at least one content item to be displayed on the computing device of the target user.
(Patel, [0026] note data includes a number of statistically estimated parameters that are associated with the cohort as a whole, [0078] note recommender 115 takes as inputs values of expected ratings of items by a user and creates a list of recommended items for that user. The recommender performs a number of functions that together yield the recommendation that is presented to the user, [0120] note the modeling approach described above for providing recommendations to users is used for selecting targeted advertising for those users).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the segment scoring of Fu with the targeted advertising based parameters associated with cohorts of users of Patel according to known methods (i.e. targeting advertisements to users based on segment/cohort parameters). Motivation for doing so is that this provides a method for discovering users who share similar preferences (Patel, [0003]).

Claim 2: Fu and Patel teach the computer-implemented method of claim 1, wherein the plurality of cohorts comprise different cohorts that correspond to different levels of interaction of the users with the online service (Fu, [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes).

Claim 3: Fu and Patel teach the computer-implemented method of claim 1, wherein the plurality of objective functions correspond to different types of online content (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).

Claim 4: Fu and Patel teach the computer-implemented method of claim 3, wherein the different types of online content comprise two or more of online content shared by a user, online job postings, and recommendations for connecting with a user (Fu, [0014] note entities may also include companies, employers, and/or recruiters that use the online professional network to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action), [0018] note the online professional network may include features or mechanisms for recommending connections, job postings, articles, and/or groups to the entities).

Claim 5: Fu and Patel teach the computer-implemented method of claim 1, wherein the contribution actions comprise at least one of liking online content, commenting on online content, and sharing online content (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database).

Claim 6: Fu and Patel teach the computer-implemented method of claim 1, wherein the selecting, for each one of the plurality of cohorts, the one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data comprises:
for each one of the plurality of objective functions, generating a corresponding evaluation value for each one of the plurality of parameter values based on the logged data (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition);
(Patel, [0061] note the updated estimate of the parameters, [0062] note equation (5) is reapplied using t=1 repeatedly starting from the prior estimate and incorporating the user's complete rating history). 

Claim 7: Fu and Patel teach the computer-implemented method of claim 6, wherein the selecting the subset of the plurality of parameter values is performed using a Gaussian process algorithm (Patel, [0055] note The recommendation system is based on a model that treats each unknown rating rin (i.e., for an item i that user n has not yet rated) as an unknown random variable… the true (unknown random) parameter                 
                    π
                
            n* is distributed as a multivariate Gaussian distribution).

Claim 8: Fu teaches a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising:
receiving logged data for a plurality of cohorts of users of an online service, the logged data of each one of the plurality of cohorts comprising a number of impressions of online content to the cohort, a plurality of parameter values applied to a plurality of objective functions of a model used in selecting the online content for the impressions of the online content to the cohort, a number of contribution actions by the cohort directed towards the online content in response to the impressions, and a number of clicks by the cohort directed towards the online content in response to the impressions  (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database; i.e. logged data [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes; i.e. cohorts [0021] note After member segments 110 are generated, a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments; i.e. parameters);
for each one of the plurality of cohorts, selecting one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data; for each one of the plurality of cohorts, storing the selected parameter value for each one of the objective functions in a database; identifying the selected parameter value for each one of the objective functions for a target user of the online service based on an identified cohort for the target user (Fu, [0021] note a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments and/or all entities in online professional network 118. As with other data related to the entities, the scores may be stored in data repository 134, [0028]-[0033] note various scores, [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).
Fu does not explicitly teach selecting at least one content item for display on a computing device of the target user based on the model using the identified selected parameter values for each one of the objective functions of the model; and causing the selected at least one content item to be displayed on the computing device of the target user.
(Patel, [0026] note data includes a number of statistically estimated parameters that are associated with the cohort as a whole, [0078] note recommender 115 takes as inputs values of expected ratings of items by a user and creates a list of recommended items for that user. The recommender performs a number of functions that together yield the recommendation that is presented to the user, [0120] note the modeling approach described above for providing recommendations to users is used for selecting targeted advertising for those users).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the segment scoring of Fu with the targeted advertising based parameters associated with cohorts of users of Patel according to known methods (i.e. targeting advertisements to users based on segment/cohort parameters). Motivation for doing so is that this provides a method for discovering users who share similar preferences (Patel, [0003]).

Claim 9: Fu and Patel teach the system of claim 8, wherein the plurality of cohorts comprise different cohorts that correspond to different levels of interaction of the users with the online service (Fu, [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes).

Claim 10: Fu and Patel teach the system of claim 8, wherein the plurality of objective functions correspond to different types of online content (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).

Claim 11: Fu and Patel teach the system of claim 10, wherein the different types of online content comprise two or more of online content shared by a user, online job postings, and recommendations for connecting with a user (Fu, [0014] note entities may also include companies, employers, and/or recruiters that use the online professional network to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action), [0018] note the online professional network may include features or mechanisms for recommending connections, job postings, articles, and/or groups to the entities).

Claim 12: Fu and Patel teach the system of claim 8, wherein the contribution actions comprise at least one of liking online content, commenting on online content, and sharing online content (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database).

Claim 13: Fu and Patel teach the system of claim 8, wherein the selecting, for each one of the plurality of cohorts, the one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data comprises:
for each one of the plurality of objective functions, generating a corresponding evaluation value for each one of the plurality of parameter values based on the logged data  (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition);
(Patel, [0061] note the updated estimate of the parameters, [0062] note equation (5) is reapplied using t=1 repeatedly starting from the prior estimate and incorporating the user's complete rating history).

Claim 14: Fu and Patel teach the system of claim 13, wherein the selecting the subset of the plurality of parameter values is performed using a Gaussian process algorithm (Patel, [0055] note The recommendation system is based on a model that treats each unknown rating rin (i.e., for an item i that user n has not yet rated) as an unknown random variable… the true (unknown random) parameter                 
                    π
                
            n* is distributed as a multivariate Gaussian distribution).

Claim 15: Fu teaches a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising:
receiving logged data for a plurality of cohorts of users of an online service, the logged data of each one of the plurality of cohorts comprising a number of impressions of online content to the cohort, a plurality of parameter values applied to a plurality of objective functions of a model used in selecting the online content for the impressions of the online content to the cohort, a number of contribution actions by the cohort directed towards the online content in response to the impressions, and a number of clicks by the cohort directed towards the online content in response to the impressions (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database; i.e. logged data [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes; i.e. cohorts [0021] note After member segments 110 are generated, a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments; i.e. parameters);
for each one of the plurality of cohorts, selecting one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data; for each one of the plurality of cohorts, storing the selected parameter value for each one of the objective functions in a database; identifying the selected parameter value for each one of the objective functions for a target user of the online service based on an identified cohort for the target user (Fu, [0021] note a scoring system 102 may calculate a set of scores (e.g., score 1 112, score y 114) for entities in one or more member segments and/or all entities in online professional network 118. As with other data related to the entities, the scores may be stored in data repository 134, [0028]-[0033] note various scores, [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).
Fu does not explicitly teach selecting at least one content item for display on a computing device of the target user based on the model using the identified selected parameter values for each one of the objective functions of the model; and causing the selected at least one content item to be displayed on the computing device of the target user.
(Patel, [0026] note data includes a number of statistically estimated parameters that are associated with the cohort as a whole, [0078] note recommender 115 takes as inputs values of expected ratings of items by a user and creates a list of recommended items for that user. The recommender performs a number of functions that together yield the recommendation that is presented to the user, [0120] note the modeling approach described above for providing recommendations to users is used for selecting targeted advertising for those users).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the segment scoring of Fu with the targeted advertising based parameters associated with cohorts of users of Patel according to known methods (i.e. targeting advertisements to users based on segment/cohort parameters). Motivation for doing so is that this provides a method for discovering users who share similar preferences (Patel, [0003]).

Claim 16: Fu and Patel teach the e non-transitory machine-readable medium of claim 15, wherein the plurality of cohorts comprise different cohorts that correspond to different levels of interaction of the users with the online service (Fu, [0020] note The data may be used by an identification mechanism 108 to identify and/or generate a set of member segments 110 in online professional network 118. Each member segment may include a group of entities that share one or more common attributes).

Claim 17: Fu and Patel teach the non-transitory machine-readable medium of claim 15, wherein the plurality of objective functions correspond to different types of online content (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition).

Claim 18: Fu and Patel teach the non-transitory machine-readable medium of claim 17, wherein the different types of online content comprise two or more of online content shared by a user, online job postings, and recommendations for connecting with a user (Fu, [0014] note entities may also include companies, employers, and/or recruiters that use the online professional network to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action), [0018] note the online professional network may include features or mechanisms for recommending connections, job postings, articles, and/or groups to the entities).

Claim 19: Fu and Patel teach the non-transitory machine-readable medium of claim 15, wherein the contribution actions comprise at least one of liking online content, commenting on online content, and sharing online content (Fu, [0019] note each profile update, profile view, connection, follow, post, comment, like, share, search, click, message, interaction with a group, and/or other action performed by an entity in the online professional network may be tracked and stored in a database).

Claim 20: Fu and Patel teach the non-transitory machine-readable medium of claim 15, wherein the selecting, for each one of the plurality of cohorts, the one of the plurality of parameter values for each one of the plurality of objective functions based on the logged data comprises:
for each one of the plurality of objective functions, generating a corresponding evaluation value for each one of the plurality of parameter values based on the logged data (Fu, [0028]-[0033], [0034] note scores 210-220 are calculated based on a set of thresholds and/or weights associated with the corresponding action types and value propositions, [0035] note Each threshold and/or weight may be based on the corresponding frequency distribution for the action type and/or input from users or subject matter experts associated with the corresponding value proposition);
for each one of the plurality of objective functions, selecting a subset of the plurality of parameter values based on the evaluation values of the subset; and repeating the generating the corresponding evaluation value and the selecting the subset of the plurality of parameter values until a single parameter value satisfies a convergence criteria, each repeated generating the corresponding evaluation value using the most recently selected subset of parameter values in place of the plurality of parameter values (Patel, [0061] note the updated estimate of the parameters, [0062] note equation (5) is reapplied using t=1 repeatedly starting from the prior estimate and incorporating the user's complete rating history).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165